Citation Nr: 9927506	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-10 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a hip replacement 
secondary to the veteran's service-connected bilateral flat 
feet.

2.  Entitlement to an increased evaluation for bilateral flat 
foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to October 
1943.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for a hip 
replacement on a direct or secondary basis is not plausible.

3.  The veteran's bilateral pes planus is manifested by 
marked deformity as evidence by pronation, pain on 
manipulation and use accentuated with swelling on use.


CONCLUSIONS OF LAW

1.  The claim for service connection for a hip replacement, 
on a direct and secondary basis, is not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).

2.  The criteria for a 30 percent evaluation for bilateral 
flat feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are completely devoid 
of any complaints, findings, treatment or diagnoses for any 
hip disability.  

It was noted in a March 1987 VA examination report that the 
veteran had undergone a total right hip replacement in 1983.

During a July 1997 VA podiatry examination, the veteran 
complained of pain after standing for long periods of time or 
after walking long distances.  His pain was described as an 
uncomfortable feeling.  He was able to stand normally; 
however, he was unsteady on pronation and supination.  He was 
able to heel and toe rise.  The examiner found no soft tissue 
abnormality, joint swelling, edema or atrophy of the skin or 
soft tissue.  There was no spasm or callus and his color was 
normal, as was his circulation.  He was able to walk normally 
with a supportive shoe and could walk slowly without shoes.  
He was able to walk only a few steps on the balls, heels, and 
outer and inner edges of his feet.  The examiner described 
the veteran's gait as slow but normal.  His dorsalis pedis 
and posterior tibialis arteries were very strong and X-ray 
studies were described as normal.  The veteran was diagnosed 
with bilateral flat feet.

In July 1997, Mark D. Weber, M.D. reported that the veteran 
had a hip procedure in January 1981 as a result of his 
arthritis.  A hip revision was performed in 1992 because the 
prosthesis was loose.  The veteran had multiple other 
musculoskeletal complaints.  Dr. Weber opined that most of 
the veteran's orthopedic problems were chronic and 
progressive in nature and tended to progress and deteriorate 
with time.  

An October 1997 podiatry evaluation of the veteran, conducted 
by Rod R. Wright, M.D., indicates that he had been seen for 
routine care because of diabetes and severely deformed nails.  
The veteran had decreased skin temperature with slight pedal 
hair growth and slight pedal edema bilaterally, with the left 
being greater than the right and mostly in the ankles.  The 
veteran had diminished sensation to sharp, dull, 
proprioceptive, vibratory and light touch.  His skin had 
decreased texture, turgor, temperature and color bilaterally.  
X-ray studies showed bone spurring at the inferior calcaneus 
and medial calcaneus aspect bilaterally.  His elevated stance 
was collapsed medial longitudinal arch of the forefoot varus 
in both feet.  He had an abnormal propulsive gait that was 
slightly antalgic secondary to pain and an early pronation 
pattern was indicated through mid stance.  The examiner noted 
that the veteran had pes planus with loss of arches.  He had 
bilateral pronation, ankle joint swelling and difficulty with 
ambulation and pain.  He had three sets of arch supports and 
continued to experience pain with them.  The examiner 
observed that the veteran's abductus, evasion and slight 
dorsiflexion related to his foot pain.  He was unsteady and 
had abnormalities in standing and weight-bearing with 
pronation.  He limped and walked with a cane.  The examiner 
noted soft tissue abnormalities, edema and atrophy of the 
skin.  The examiner stated that there was no evidence that 
showed that the veteran's status post hip displacement was 
related to his service-connected flat feet condition.

Analysis

Right Hip Replacement

Before the Board may address the merits of the appellant's 
claim it must, first be established that the claim is well-
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For the reasons indicated below, the veteran's claim is not 
well-grounded. 

Although the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).    The veteran has failed to provide competent 
medical evidence of a nexus between any current status post 
right hip replacement and his service or service-connected 
bilateral flat feet; an essential element to his claim.  

Although the Board has considered and denied the veteran's 
claim for status post right hip replacement on a ground 
different from that of the RO, that is, whether the claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case 
to the RO for consideration of the issue of whether the 
veteran's claim is well grounded would be pointless, and in 
light of the law cited above, would not result in a 
determination favorable to the veteran.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).

Bilateral Flat Feet

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

A 10 percent rating is provided for bilateral pes planus when 
it is productive of moderate disability, with the weight- 
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet.  A 30 percent rating is provided when there is 
severe bilateral pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities.  A 50 percent rating is 
provided for bilateral pes planus when there is pronounced 
disability, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, with the 
condition not improved by orthopedic shoes or appliances.  38 
C.F.R. § 4.71a, Diagnostic Code 5276 (1998).

Considering the degree of pain exhibited, the associated 
symptoms of abductus, evasion and slight dorsiflexion and an 
early pronation pattern; as well as his treating physician's 
observations that the veteran was unsteady, limped and had 
abnormal standing and weight-bearing, the Board is of the 
opinion that the requirements for a 30 percent rating for 
bilateral pes planus have been met.  In reaching this 
conclusion, the Board acknowledges that neither the recent VA 
or private examinations show evidence of callosities; 
however, his overall disability picture more closely 
approximates the higher evaluation.  38 C.F.R. § 4.7.  The 
Board does not find that pronounced bilateral pes planus is 
present, as there is no evidence of marked pronation at this 
time, and for this reason a rating in excess of the 30 
percent rating, assigned by the Board in this decision, is 
not warranted for bilateral flat feet. Moreover, Board finds 
that the disability is not so unusual or exceptional as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's bilateral pes planus has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with his employment.  


ORDER

Service connection for status post hip replacement on a 
direct or as secondary to the veteran's service-connected 
bilateral pes planus is denied.

An evaluation of 30 percent for bilateral pes planus is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

